Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
2. This office action is in response to the filing with the office dated 01/13/2022. 
Information Disclosure Statement
3. The information disclosure statement (IDS) submitted on 01/13/2022 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Foreign priority
4. Applicant’s claim for the benefit of a prior-filed application U.S. Appl No. 15/979786 with a filing date of 05/15/2018 which claims priority to KR10-2017-0060474 filed in Republic of Korea on 05/16/2017, as per the application datasheet filed with the office on 01/13/2022 is acknowledged.
Claim Rejection – 35 U.S.C. 101
5. Claim 1 of the instant application is rejected under 35 U.S.C. 101 non-statutory double patenting as being anticipated by Lee et al (US11227518 B2). Instant application is a continuation of and claims priority to  Lee et al (US11227518 B2).
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Instant application (17/575109)
(US 11227518 B2)
1. A display device comprising a display panel that includes a display area where an image is displayed and a peripheral area disposed outside the display area, the display 5device comprising: a circuit including a comparator; and first and second sense wires disposed in the peripheral area and connected to the circuit, wherein the comparator compares a first output signal output from the first sense wire and a second output signal output from the second sense wire to generate a comparison result, 10and wherein the circuit determines whether a defect is present in the display device based on the comparison result.
1. A display device comprising a display panel that includes a display area where an image is displayed and a peripheral area disposed outside the display area, the display device comprising: a circuit including a comparator; a first sense wire disposed in the peripheral area and having both ends connected to the circuit to form a first looped end at a center portion of a side of the peripheral area without extending along all sides of the peripheral area; a second sense wire disposed in the peripheral area between the first sense wire and the display area and having both ends connected to the circuit to form a second looped end at the center portion adjacent and spaced apart from the first looped end without extending along all sides of the peripheral area, wherein the comparator compares a first output signal output from the first sense wire and a second output signal output from the second sense wire to generate a comparison result, wherein the circuit determines whether a defect is present in the display device based on the comparison result, and wherein the first sense wire and the second sense wire are electrically insulated from each other and have portions parallel to each other while extending along a side of the display panel.


Claim Rejection – 35 U.S.C. 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6. Claim 1 is rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Wurzel  et al (US 2013/0082843 A1)

    PNG
    media_image1.png
    547
    376
    media_image1.png
    Greyscale
Regarding independent claim 1,  Wurzel  et al (US 2013/0082843 A1) teaches, A display device comprising a display panel (element 60, figure 6, paragraph [0059]) that includes a display area where an image is displayed (element 66, figure 6) and a peripheral area disposed outside the display area (element 64, figure 6, paragraph [0059]), the display 5device comprising: a circuit including a comparator (figures 15-18, paragraph [0090]; and first and second sense wires disposed in the peripheral area and connected to the circuit (sense wire 20 connected to resistance detection circuitry 68, The resistance detection circuitry 68 may include any suitable circuitry that can indicate a total resistance of the outer resistive trace 20, the 
    PNG
    media_image2.png
    644
    291
    media_image2.png
    Greyscale
resistance of certain segments of the outer resistive trace, and/or a relationship between certain segments of the outer resistive trace 20, as further described in paragraph [0064], FIG. 38 or FIG. 39 FIGS. 13, 20, that may be used in the resistance detection circuitry 68 and FIG. 7), wherein the comparator compares a first output signal output from the first sense wire and a second output signal output from the second sense wire to generate a 
    PNG
    media_image3.png
    597
    300
    media_image3.png
    Greyscale
comparison result (paragraph [0090], 10and wherein the circuit determines whether a defect is present in the display device based on the comparison result [0118] Outer resistive trace(s) 20 can also be used to monitor the integrity of a display panel 60. That is, the outer resistive trace(s) 20 may enable the detection of fractures or microfractures along edges of the display panel 60. The resistance and/or continuity of the outer resistive trace(s) 20 may change when a fracture or microfracture arises. For example, the resistance may increase along a segment of the outer resistive trace(s) 20 when a fracture or microfracture disrupts the continuity of the segment. By monitoring the outer resistive trace(s) 20 for such changes in resistance, likely fractures or microfractures may be detected.. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURESH RAJAPUTRA whose telephone number is (571) 270-0477. The examiner can normally be reached between 8:00 AM - 5:00 PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad (571) 272-2210 can be reached. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SURESH RAJAPUTRA/
Examiner, Art Unit 2858

/JERMELE M HOLLINGTON/Primary Examiner, Art Unit 2858